Calhoon, J.,
delivered the opinion of the court.
On the action of the circuit court instructing a verdict for the defendant because the evidence did not support the charge no appeal lies. State v. Willingham, 86 Miss., 203 (s.c., 38 South. Rep., 331).
It was error to admit testimony of previous conviction, in the absence of a plea setting it up as a defense. It was also error to admit parol proof of the proceedings in the court of the justice of the peace.
On these two matters the appeal is proper, and as to ■ these the ruling below was erroneous.